COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00693-CV
Style:                    Giovanny F. Laguan and Marina Del T. Martinez v. Hilary J. Lloyd
                          and Kimberly A. Lloyd
Date motion filed*:       July 7, 2015
Type of motion:           Late Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Pro Se Appellant Giovanny F. Laguan
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No.

If motion to extend time:
       Original due date:                  June 29, 2015
       Number of extensions granted:            0        Current Due Date: June 29, 2015
       Date Requested:                     November 7, 2015

Ordered that motion is:
       Granted in part
            If document is to be filed, document due: August 28, 2015.
            No further extensions of time will be granted absent extraordinary circumstances.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s motion for a 120-day extension of time to file the appellant’s brief,
          because he needs more time to do research, is granted in part, until August 28, 2015,
          since he is proceeding pro se, but appellant is warned that no further extensions will be
          granted absent extraordinary circumstances given the length of the extension sought
          and the length of time granted. See TEX. R. APP. P. 10.5(b)(1)(B), 38.6(d).

Judge’s signature: /s/ Laura Carter Higley
                   

Date: July 14, 2015


November 7, 2008 Revision